PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/797,970
Filing Date: 21 Feb 2020
Appellant(s): Chu et al.



__________________
Abhijit P. Adisesh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on December 23, 2021 appealing from the Office action mailed on August 24, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on August 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Note: MPEP 1206(II) states: “…Information Disclosure Statements submitted after the date of a notice of appeal are normally held in abeyance pending a decision on the appeal.  Consideration of Information Disclosure Statements is based on MPEP § 609 and 37 CFR 1.97 and 1.98 and not on 37 CFR 41.33.”
Per MPEP 1206(II), the information disclosure statement, filed on 1/6/2022, which was filed after the notice of appeal, which was filed on 10/25/2021, and the appeal brief, which was filed on 12/23/2021, has not been considered by the respondent and is being held in abeyance pending a decision on this appeal.

The following ground(s) of rejection are applicable to the appealed claims.

Appellant argues that the rejection of claims 1-24 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is in error, see the middle of page 4 to page 8 of the appeal brief, filed on 12/23/2021.

Appellant argues support for the added limitation, “creating a reference database comprising a relational database view referencing data in the first database, wherein the relational database view provides sharing of the first database virtually”, see the bottom of page 5 to the top of page 6 of the appeal brief, filed on 12/23/2021 (Emphasis added).

The appellant cites U.S. 11,048,815 B2, Col. 8, lines 32-43, which was incorporated by reference in [0083] of the specification as application, 16/055,824, for support for the limitation.
The respondent disagrees.  U.S. 11,048,815 B2, Col. 8, lines 32-47 recites:
In one embodiment, a database system 300 uses object hierarchies in accounts. For example, each customer account may contain object hierarchies. Object hierarchies are often rooted in databases. For example, databases may contain schemas and schemas, in turn, may contain objects such as tables, views, sequences, file formats, and functions. Each of these objects serves a special purpose: tables store relational or semi-structured data; views define logical abstractions over the stored data; sequences provide means to generate ever-increasing numbers; file formats define ways to parse ingested data files; and functions hold user-defined execution procedures. In embodiments as disclosed herein, views may be associated with secure view definitions such that underlying data associated with the view is hidden from non-owner accounts who have access to the view. (Emphasis added).
U.S. 11,048,815 B2, Col. 8, lines 32-47 discloses that “databases may contain schemas”, “schemas may contain objects such as views”, “views define logical abstractions over the stored data” and that “views may be associated with secure view definitions such that underlying data associated with the view is hidden from non-owner accounts who have access to the view”.  The cited portion generally describes a view as an abstraction; however, there is no mention of creating a view virtually.  There is no mention that the “relational database view provides sharing 

The appellant cites “Data Virtualization Strategies on Snowflake” by Brad McNeely, dated 12/8/2020, for disclosing “data virtualization is [defined as] a strategy to store as little data in physical structures (i.e., tables) as necessary and instead use virtual/logical structures (i.e., views) to implement data transformation and business logic”, see the top of page 6 of the appeal brief, filed on 12/23/2021 (Emphasis original).
The respondent respectfully disagrees.  The respondent would like to point out that the article was published after the filing date of the instant application, 16/797,970, which was filed on 2/21/2020, which claims domestic priority to application, 16/428,592, which was filed on 5/31/2019.  There is no indication that the article reflects the state of the art as of the filing date of the parent application.  As such, there is no support for the limitation, “wherein the relational database view provides sharing of the first database virtually”.  Therefore, the rejections of claims 1, 9 and 17 and claims 2-8, 10-16 and 18-24, which depend from claims 1, 9 and 17, under 35 U.S.C. 112(a), as failing to comply with the written description requirement, should be affirmed/upheld.

The appellant argues that “…the Specification explicitly supports the claimed feature ‘creating a reference database comprising a relational database view referencing data in the first wherein the relational database view provides sharing of the first database virtually,’ as recited in claim 1 (emphasis added). This is because the relational database view of claim 1 is a virtual structure that is used to share data when ‘a reference to the reference database is added to the set of consumed data shares accessible by the second user account, wherein queries from the second user account are processed using the reference database,’ as recited in claim 1. Indeed, because ‘queries from the second user account are processed using the reference database” (which comprises the relational database view) as recited in claim 1, it can be said that a virtual structure is used to share data of the first database as recited in claim 1. It follows that if a virtual structure is used to share data of the first database as recited in claim 1, then ‘the relational database view provides sharing of the first database virtually,’ as recited in claim 1.  This is further supported by paragraphs [0078] and [0083] of the Specification”, see the middle of page 6 to the middle of page 7 of the appeal brief, filed on 12/23/2021.
The respondent respectfully disagrees.  [0078] discloses “creating a database referencing the data” and that “data referenced by the listing” could be “a filtered view of the data”; however, there is no mention of creating a view virtually.  [0083] discloses “a listing for a table may therefore specify that access to a data table is to be performed as defined by the customer map” and “when a consumer requests to add a listing for a database for which access is defined according to the customer map, the exchange management module may create a secure view according to the customer identifier and entitlement table mapped to the warehouse identifier of the consumer” where “[t]he secure view may be generated by performing a secure join of the data tables of the database; however, there is no mention of creating a view virtually.  The specification including the drawings and the originally filed claims have been searched looking for support for the added limitation, “creating a reference database comprising a relational wherein the relational database view provides sharing of the first database virtually”. (Emphasis added).  The only mention of “virtualization” is in [0020] of the specification, which recites:
Embodiments may also be implemented in cloud computing environments.  In this description and the following claims, “cloud computing” may be defined as a model for enabling ubiquitous, convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, servers, storage, applications, and services) that can be rapidly provisioned via virtualization and released with minimal management effort or service provider interaction and then scaled accordingly.  A cloud model can be composed of various characteristics (e.g., on-demand self-service, broad network access, resource pooling, rapid elasticity, and measured service), service models (e.g., Software as a Service (“SaaS”), Platform as a Service (“PaaS”), and Infrastructure as a Service (“IaaS”)), and deployment models (e.g., private cloud, community cloud, public cloud, and hybrid cloud). (Emphasis added).
[0020] of the specification merely mentions that the invention could be implemented in a cloud computing environment, where cloud computing could be virtualized.  It is a general description about a possible computing environment.  There is no mention of implementing/practicing the invention.  There is no mention of “creating a reference database comprising a relational database view referencing data in the first database”.  There is no mention that that the “relational database view provides sharing of the first database virtually”.  As such, there is no support for the limitation, “wherein the relational database view provides sharing of the first database virtually”.  Therefore, the rejections of claims 1, 9 and 17 and claims 2-8, 10-16 and 18-

Appellant argues that the rejections of claims 1-5, 7-13, 15-21, 23 and 24 under 35 U.S.C. 103, as being unpatentable over Vieira in view of Padmanabhan is in error, see page 9 to the top of page 13 of the appeal brief, filed on 12/23/2021.

Appellant appears to argue that blockchain/distributed ledger is not a database, see page 9 to the top of page 10 of the appeal brief, filed on 12/23/2021.
The respondent respectfully disagrees.
The Microsoft Computer Dictionary, Fifth Edition (2002) recites:
database n. A file composed of records, each containing fields together with a set of operations for searching, sorting, recombining, and other functions. Acronym: DB.

Wikipedia, https://en.wikipedia.org/wiki/Distributed_ledger recites:
Distributed ledger
A distributed ledger (also called a shared ledger or distributed ledger technology or DLT) is a consensus of replicated, shared, and synchronized digital data geographically spread across multiple sites, countries, or institutions. Unlike with a centralized database, there is no central administrator.
In some cases an alternative term is used: RJT for Replicated Journal Technology, since the information is replicated in the nodes containing full copy of the information 
A peer-to-peer network is required as well as consensus algorithms to ensure replication across nodes is undertaken. One form of distributed ledger design is the blockchain system, which can be either public or private.
Characteristics
The distributed ledger database is spread across several nodes (devices) on a peer-to-peer network, where each replicates and saves an identical copy of the ledger and updates itself independently. The primary advantage is the lack of central authority. When a ledger update happens, each node constructs the new transaction, and then the nodes vote by consensus algorithm on which copy is correct. Once a consensus has been determined, all the other nodes update themselves with the new, correct copy of the ledger. Security is accomplished through cryptographic keys and signatures.

Padmanabhan, [0167] recites:
Further still, despite the data being persisted within a shared ledger, it is provided in accordance with certain embodiments that a data-less virtual table is created within the host organization as a “materialized view” in which founder or and the partner org may issue and process SQL based queries against the materialized view as if it were a traditional relational database table, notwithstanding the fact that certain embodiments of the shared ledger may be persisted to a non-relational data store, such as a DLT based data store within the host organization or a blockchain (private or public), 

The Microsoft Computer Dictionary broadly defines a “database” to be “[a] file composed of records, each containing fields together with a set of operations for searching, sorting, recombining, and other functions.”  According to Wikipedia, a distributed/shared ledger “is a consensus of replicated, shared, and synchronized digital data geographically spread across multiple sites, countries, or institutions. Unlike with a centralized database, there is no central administrator”.  A distributed/shared ledger is “shared and synchronized digital data” where the shared data, which is being interpreted as “records” and where “replicating, sharing and synchronizing the data are at the least “searching, sorting and recombining functions” on the data.  Thus, by the Microsoft Computer Dictionary’s broad definition of “database”, a distributed/shared ledger is a database.

Appellant argues Padmanabhan does not disclose “‘creating a reference database comprising a relational database view referencing data in the first database’ where “the first listing [is] created by a first user account that is the owner of a first database of the plurality of databases,’ as recited in claim 1.  Stated differently, Padmanabhan discloses generating a plurality of materialized views that each provide access to a common data set of block chain data (i.e., transactions between multiple parties), and not generating a view that provides access to specific provider created data to a specific user of a data exchange” and that “Paragraphs [0165] and [0166] of Padmanabhan show that there is no first database that the materialized view of 
The respondent respectfully disagrees.  The respondent would like to note that the disputed limitation recites “creating a reference database comprising a relational database view referencing data in the first database, wherein the relational database view provides sharing of the first database virtually”.  Appellant has taken the clause, “the first listing [is] created by a first user account that is the owner of a first database of the plurality of databases”, from a different, preceding limitation in the claim.  There is no mention nor any connecting language in the claim of using the “first listing” in “creating a reference database comprising a relational database view referencing data in the first database”.  The limitations, “creating a first listing in an exchange…” and the “creating a reference database comprising…”, can be read separately without any requirement that either limitation affects the other.  Appellant is reading more limitations into the claim language than is present.
Regarding the arguments that Padmanabhan does not discloses a “first database”, please see the discussion above on how a distributed/shared ledger is a “database”.
Padmanabhan, [0167] recites:
Further still, despite the data being persisted within a shared ledger, it is provided in accordance with certain embodiments that a data-less virtual table is created within the host organization as a “materialized view” in which founder or and the partner org may issue and process SQL based queries against the materialized view as if it were a traditional relational database table, notwithstanding the fact that certain embodiments of the shared ledger may be persisted to a non-relational data store, such as a DLT based data store within the host organization or a blockchain (private or public), 
Padmanabhan, [0167] discloses “a data-less virtual table is created within the host organization as a ‘materialized view’ in which founder or and the partner org may issue and process SQL based queries against the materialized view as if it were a traditional relational database table”.  The “shared ledger” is being interpreted as the “first database”.  The creation of the materialized view and the “materialized view as if it were a traditional relational database table” are being interpreted to be “creating a reference database comprising a relational database view referencing data in the first database”, where the materialized view is being interpreted as the “relational database view”.  The ability of the founder and the partner org to issue and process SQL based queries against the materialized view” is being interpreted as the “sharing of the first database”.  The “data-less virtual table is created within the host organization as a ‘materialized view’” discloses that the “relational database view provides sharing of the first database virtually”.  Thus, the combination of Vieira and Padmanabhan discloses “creating a reference database comprising a relational database view referencing data in the first database, wherein the relational database view provides sharing of the first database virtually”, as recited in claims 1, 9 and 17.  Therefore, the rejections of claims 1, 9 and 17 and claims 2-5, 7, 8, 10-13, 15, 16, 18-21, 23 and 24, which depend from claims 1, 9 and 17, under 35 U.S.C. 103, should be affirmed/upheld.

Appellant argues “Padmanabhan is further silent on ‘adding, by a second user account, the first listing to a set of consumed data shares accessible by the second user account by adding a reference to the reference database to the set of consumed data shares accessible by the second user account, wherein queries from the second user account are processed using the reference database,” as recited in claim 1 (emphasis added).”, see the bottom of page 11 of the appeal brief, filed on 12/23/2021.
The respondent respectfully disagrees.  Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Appellant argues “[s]s an initial matter, Padmanabhan states that each participant can only access data that is partitioned off for their specific network ID, not any other participant’s network ID (see Padmanabhan, paragraph [0169]). However, claim 1 recites “creating, by one or more processors, a first listing in an exchange, the first listing created by a first user account that is the owner of a first database of the plurality of databases” and “adding, by a second user account, the first listing to a set of consumed data shares accessible by the second user account by adding a reference to the reference database to the set of consumed data shares accessible by the second user account, wherein queries from the second user account are processed using the reference database.”, see the top of page 12 of the appeal brief, filed on 12/23/2021.
The respondent respectfully disagrees.  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Vieira was cited as disclosing “creating, by one or more processors, a first 
[0031] Generally, and as noted above, each tenant may have a number of internal users, such as employees of the tenant, and portal users, such as the customers of the tenant. Considering that each tenant may have a number of internal users, the tenant may want the default settings of certain objects to be public such that any internal user can access and certain objects as private such that access is more limited. For example, the tenant may designate that the information associated with employee salary as private except for internal users within human resources. However, other objects, such as public corporate documents or corporate directories, may be designated as public to provide any internal user with access. As noted above, the tenant may provide a default security setting for internal users in column 234. Although any suitable indicator may be used, the terms “private” and “public” are listed in table 230 to represent the security setting. The public setting may further define the nature of the public access for a particular object. For example, the tenant may designate that a user may read an object but not perform other functions. This is indicated by “Public: R” in the default table 230. Alternatively, an object that is public for both reading and updating may be indicated by “Public: R/W” in default table 230.

[0032] Each tenant may also have a number of portal users that are external to the organization. As in the above, the tenant may want certain objects to have a default setting of public across all portal users and certain objects to have a default setting of private in column 236.

[0033] The security settings in the internal columns 234 may be different from the settings in the portal column 236. For example, the tenant may want the corporate email directory to be public with respect to the internal users and private to portal users outside of the organization. Accordingly, the tenant may provide at least two different types of default security settings for two different types of users within the default table 230.

[0034] As a general matter, objects with a default security setting of public (e.g., “Public: R” or “Public: R/W”) require less processing resources for such an information request since no further access checks are required. If the security setting is private, further tables, such as the membership and share tables 240 and 250 are consulted to determine if the access request should be granted. In general, the membership and share tables 240 and 250 provide the security settings for records according to a particular user. In general, the membership table 240 lists the groups or roles of which the user is a member, and each user may be a member of any number of groups. For example, an internal user may be a member of the human resources group that has access to personnel records. The share table 250 defines, for each object, the groups that have access to records. As such, from the membership table 240 and the share table 250, the security configuration 200 indicates the availability of a requested record for a particular user. The security settings in the default table 230, the membership table 240, and the share table 250 may be adjusted as necessary or desired by the tenant to provide the desired level of security while optimizing processing 
Vieira, [0031]-[0034] disclose creating a list of internal users for objects, such as information associated with employee salary, public corporate documents or corporate directories and assigning access rights to the internal users to those objects”.  In this case, the internal list of users with the assigned access rights is being interpreted as the “creat[ed] listing in an exchange”, the person, who has access rights to the objects and has the power to assign rights, is being interpreted as the “first user account that is the owner”, the respective information associated with employee salary, public corporate documents or corporate directories is being interpreted as the “first database of the plurality of databases”.  Thus, Vieira discloses “creating a first listing in an exchange, the first listing created by a first user account that is the owner of a first database of the plurality of databases”, as recited in claims 1, 9 and 17.

Appellant argues “Padmanabhan does not disclose ‘a set of consumed data shares accessible by the second user account’ because, again, each participant of the system of Padmanabhan can only access data that is partitioned off for their network ID, not any other user’s network ID. Padmanabhan is silent on creating a materialized view of only data that is assigned to a first user’s network ID and sharing the materialized view with a second user having a different network ID. In addition, Padmanabhan is silent on adding a reference to the materialized view “to the set of consumed data shares accessible by the second user account,’ as recited in claim 1.”, see the middle of page 12 to the top of page 13 of the appeal brief, filed on 12/23/2021.

The respondent respectfully disagrees.  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Vieira was cited as disclosing “creating, by one or more processors, a first listing in an exchange, the first listing created by a first user account that is the owner of a first database of the plurality of databases”.
Vieira, [0039] and [0041]-[0047] disclose determining the security setting to check if the user has access to record/object including determining the groups or roles of which the user is a member.
As stated above, Vieira, [0031]-[0034] disclose creating a list of internal users for objects, such as information associated with employee salary, public corporate documents or corporate directories and assigning access rights to the internal users to those objects”.  In this case, the internal list of users with the assigned access rights is being interpreted as the “creat[ed] listing in an exchange”, the person, who has access rights to the objects and has the power to assign rights, is being interpreted as the “first user account that is the owner”, the respective information associated with employee salary, public corporate documents or corporate directories is being interpreted as the “first database of the plurality of databases”.

Padmanabhan, [0167] recites:
Further still, despite the data being persisted within a shared ledger, it is provided in accordance with certain embodiments that a data-less virtual table is created within the host organization as a “materialized view” in which founder or and the partner org may issue and process SQL based queries against the materialized view as if it were a traditional relational database table, notwithstanding the fact that certain embodiments of the shared ledger may be persisted to a non-relational data store, such as a DLT based data store within the host organization or a blockchain (private or public), while in other situations, the shared ledger may be permissibly persisted to a relational database, so long as it is cryptographically verifiable. (Emphasis added).
Padmanabhan discloses a “’materialized view’ in which founder or and the partner org may issue and process SQL based queries against the materialized view as if it were a traditional relational database table”, where the access allowed to the founder and the partner to the materialized view is being interpreted as “by adding a reference to the reference database to the set of consumed data shares” and where the partner org is being interpreted as the “second user account” and the “issu[ing] and process[ing] SQL based queries against the materialized view”, where the 

Appellant argues that the rejections of claims 2, 14 and 22 under 35 U.S.C. 103, as being unpatentable over Vieira in view of Padmanabhan in further view of Portisch is in error and that “…Portisch does not cure and is not cited to cure the critical deficiencies of Vieira and Padmanabhan discussed above…”, see the bottom of page 13 of the appeal brief, filed on 12/23/2021.
The respondent respectfully disagrees.  Please see the discussion regarding Vieira in view of Padmanabhan above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Hubert Cheung/
March 10, 2022
Conferees:
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163      

                                                                                                                                                                                                                                                                                                                                                                                                          


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.